TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                   NO. 03-19-00092-CV



                         Noble Capital Servicing, LLC, Appellant

                                               v.

                       Action Roofing & Construction, Inc., Appellee


              FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
     NO. D-1-GN-19-000222, THE HONORABLE DON R. BURGESS, JUDGE PRESIDING



                          MEMORANDUM OPINION


               Appellant Noble Capital Servicing, LLC has filed an unopposed motion to

dismiss the appeal, advising that the interlocutory appeal is moot due to a final judgment

rendered by the trial court. We grant appellant’s motion and dismiss the appeal. See Tex. R.

App. P. 42.1(a)(1).



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed on Appellant’s Motion

Filed: June 26, 2019